741 N.W.2d 316 (2007)
Virginia HARRIS, Plaintiff-Appellee,
v.
BOTSFORD CONTINUING CARE CORPORATION, d/b/a Botsford Continuing Health Center, Defendant/Third-Party-Plaintiff-Appellant, and
Starmed Health Personnel, Inc., d/b/a Starmed Staffing Group, and Kathleen Holmes, LPN, Third-Party Defendants.
Docket Nos. 134591, 134592. COA Nos. 267997, 269452.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the June 26, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.